Case 1:20-cr-00028-SPW Document 51 Filed 09/17/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MONTANA FF}
SEP 17 2020

Clerk, U S District Court
District Of Montana

KeKKK KKK KEKE KKK KK KKK HE

UNITED STATES OF AMERICA Billings
VS.

Rodrigo Gomez No. CR 20-28-BLG-SPW

DOB: _/2000 PETITION TO OPEN JUVENILE RECORDS

SSN: XXX-XX-1802

Whereas the above-name defendant entered a plea of Guilty to the offense of Possession of Stolen

Firearms in violation of 18 U.S.C. § 922(j) and the court having ordered a Pre-Sentence
Investigation into the Defendant’s background, the Petitioner requests all juvenile records
pertaining to the Defendant, including Law Enforcement, County Probation, County Welfare, and

Department of Institutions records, be made available. Dalede

“U.S. Probation Officer

September 17, 2020
Date

KKK KKK KK KK

ORDER

KKK KKK KK KK

THE COURT HAVING CONSIDERED THE AFOREMENTIONED PETITION; does hereby order
the release of pertinent juvenile records held by any Law Enforcement Agency, Probation Office,
Welfare Agency, or Department of Institutions to the Pefitioner or authorized agency of the Adult

Probation and Parole Officer. 2 bi Fe

“United States District Judge
YK
Dated this _/ / day of a0.

 
